      Case 1:20-cv-00237-KK-SCY Document 192 Filed 07/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LAUREN ADELE OLIVER,
an individual,

       Plaintiff,

v.                                                         Case No. 1:20-CV-00237-KK-SCY

MEOW WOLF, INC., a Delaware
corporation; VINCE KADLUBEK,
an individual and officer; and
DOES 1-50,

       Defendants.

       ORDER GRANTING FINAL JOINT MOTION TO EXTEND DEADLINES

THIS MATTER having come before the Court on the parties’ Final Joint Motion to Extend

Deadlines (“Motion”). [D.E. 191]. This Court having considered the Motion and being otherwise

fully advised in the premises and for good cause shown, FINDS that it is well taken.

       IT IS HEREBY ORDERED that: (A) the parties shall have a final extension until July 27,

2021 to file any motions to compel regarding (1) Plaintiff’s April 22, 2021 responses to Meow

Wolf, Inc.’s discovery requests, and (2) Defendants Meow Wolf, Inc. and Vince Kadlubek’s May

6, 2021 Responses to Plaintiff Lauren Oliver’s discovery requests.



Dated: July 21, 2021




                                                    Honorable Steven C. Yarbrough
                                                    United States Magistrate Judge
